DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 17 June 2022.
Claims 5, 7-8, and 11-20 are original.
Claims 2-4, 6, 9-10, and 21 are previously presented.
Claim 1 is currently amended.
Claims 22 is new.
Claims 1-22 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22, the claim recites “wherein iteratively reducing values of the thickness map comprises: … (vi) iteratively repeating steps (iv)-(v) until a resulting thickness is found for the thickness map” [emphasis added]; however, claim 1 recites “until a resulting thickness is found for the thickness map, wherein: the resulting thickness is less than the starting thickness, … the resulting thickness is associated with a satisfactory outcome of the at least the portion of the dentition at the end of the at least one stage, the satisfactory outcome satisfying the one or more clinical acceptability criteria”. It is not clear as to whether the “resulting thickness” of claim 22 is the same as or distinct from the “resulting thickness” of claim 1, e.g. not clear as to whether the “resulting thickness” of claim 22 must satisfy the requirements set forth in claim 1 for “the resulting thickness”. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. For the purposes of further examination, it is assumed that the “a resulting thickness” of claim 22 and the “resulting thickness” as claim 1 are a same resulting thickness. The phrase “the resulting thickness” is recommended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matov (US 20090191503 A1) in view of Wen (US 20170100209 A1).

Regarding claim 1, Matov discloses a method for designing a dental appliance (title; [0052]: “The result of the data mining system of FIG. 1A is used for defining appliance configurations or changes to appliance configurations for incrementally moving teeth.”; [0115]: “As shown in FIG. 6, the process 200 (FIG. 2B) of computing the shape for an aligner for a step in a treatment path is one step in a process 600 of computing the shapes of a series of aligners.” Examiner’s note (EN): these citations are exemplary; as indicated by the title, most of the disclosure is related to a method for designing a dental applicance.) , the method comprising:
identifying an intended outcome of at least a portion of a dentition of a patient at an end of at least one stage of a treatment plan (Fig. 2A and [0095]: e.g. “The desired final position of the teeth-that is, the desired and intended end result of orthodontic treatment can be received from a clinician in the form of a prescription, can be calculated from basic orthodontic principles, or can be extrapolated computationally from a clinical prescription (step 130). With a specification of the desired final positions of the teeth and a digital representation of the teeth themselves, the final position and surface geometry of each tooth can be specified (step 140) to form a complete model of the teeth at the desired end of treatment.”; [0096]: e.g. “Having both a beginning position and a final position for each tooth, the process next defines a tooth path for the motion of each tooth. … The tooth paths are segmented. The segments are calculated so that each tooth's motion within a segment stays within threshold limits of linear and rotational translation. In this way, the end points of each path segment can constitute a clinically viable repositioning, and the aggregate of segment end points constitute a clinically viable sequence of tooth positions”.; [0099]: “The segmented tooth paths and associated tooth position data are used to calculate clinically acceptable appliance configurations ( or successive changes in appliance configuration) that will move the teeth on the defined treatment path in the steps specified by the path segments (step 170). Each appliance configuration represents a step along the treatment path for the patient.” EN: Both segments or successive appliances are a stage of treatment, see also Matov at [0003]-[0007] discussing treatment in stages.), wherein the treatment plan comprises a plan to treat the at least the portion of the dentition ([0095]-[0096] and [0099] as cited above. EN: The citations are exemplary; much of the disclosure elaborates on this basic framework and also indicate a plan to treat at least a portion of dentition.);
identifying one or more forces implemented on the at least the portion of the dentition during the at least one stage of the treatment plan; ([0097]: “The limit values can also be updated based on the result of an appliance-calculation (step 170, described later), which may determine that at one or more points along one or more tooth paths, the forces that can be generated by the appliance on the then-existing configuration of teeth and tissue is incapable of effecting the repositioning that is represented by one or more tooth path segments”; [0099]: “Each appliance configuration represents a step along the treatment path for the patient. The steps are defined and calculated so that each discrete position can follow by straight-line tooth movement or simple rotation from the tooth positions achieved by the preceding discrete step and so that the amount of repositioning required at each step involves an orthodontically optimal amount of force on the patient's dentition.”; Fig. 4:item 402 and [0106]: “The data 402 derived from the finite element analysis includes the amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis; the maximum linear and torsional force applied to each tooth; the maximum linear and angular velocity of each tooth”; [0119]: “the process 600 proceeds to execute a module that calculates the configuration of a hardware attachment to the subject tooth to which forces can be applied to effect the required motion (step 640).”), , wherein the at least the portion of the dentition comprises at least one side of at least one tooth ([0097], [0099], [0106], and [0119] as indicated above with variance references to forces on a “tooth” or “teeth”, see also figs 11A-D and [0132]-[0134] discussing forces applied to the tooth, for example in figure 11D the force is applied to the side of the tooth to move it in the +x direction. Also fig 27 and [0189]: e.g. “surfaces onto which force may be applied to move a tooth in a desired trajectory”);
identifying one or more clinical acceptability criteria for the at least one stage, the one or more clinical acceptability criteria providing criteria to evaluate compliance with the intended outcome ([0082]-[0091] – discussing modeling clinical constraints, e.g. from [0082] – “the system models preferred clinical constraints within each cluster (22). Next, the system assigns clinicians without treatment history to clusters in 20 based on demographic and practice variables (24). In one embodiment, the system performs process 100 (see FIG. 2A) separately within each cluster, using cluster-specific clinical constraints”; [0098]: “specify constraints to be applied to the segmented paths [of motion of teeth]”; [0107]-[0109]: discussing revision of the planned appliance in view of constraint violations, e.g. “the aggregate changes made to the aligner are evaluated against previously defined constraints” and “constraints can be defined to set a maximum or minimum thickness of the aligner material”; [0115]-[0118]: discussing relaxing constraints in view of constraint violations; [0119]: “a specification of the aligner material; a specification of the constraints that the shape or configuration of an aligner must satisfy to be acceptable; a specification of the forces and positioning motions and velocities that are orthodontically acceptable; an initial treatment path, which includes the motion path for each tooth and a segmentation of the treatment path into segments, each segment to be accomplished by one aligner”; [0125]-[0126]-[0127]: discussing area/volume constraints. [0130]: discussing constraints in view of fabrication technique; [0141]-[0142]: discussing force/area constraints);
gathering an aligner model for the at least one stage, wherein:
the aligner model comprises at least a portion for the at least the portion of the dentition at a beginning of the at least one stage ([0101]: “the process creates a finite element model of the aligner, teeth and tissue … the composite finite element model of aligner, teeth and tissue”; [0104]: “a finite element model is created of the polymeric shell aligner”; [0113]: “FIG. 5D shows a planar view of an illustrative model aligner 60 over an illustrative model tooth”):
a thickness parameter is initially set to a starting thickness ([0101]: “Inputs to the process include an initial aligner shape 202, … Other inputs include … specifications of an initial aligner shape and of the aligner material”; [0109]: “When all of the teeth have been considered, the aggregate changes made to the aligner are evaluated against previously defined constraints (step 470), examples of which have already been mentioned. Constraints can be defined with reference to a variety of further considerations, such as manufacturability. For example, constraints can be defined to set a maximum or minimum thickness of the aligner material” EN: The setting of parameters to the initial settings is setting the starting thickness.);
using the one or more forces and the one or more clinical acceptability criteria to iteratively (fig 2B and [0101]-[0102]: e.g. “If an acceptable end position is not reached by the teeth, the process calculates a new candidate aligner shape (step 240). If an acceptable end position is reached, the motions of the teeth calculated by the finite elements analysis are evaluated to determine whether they are orthodontically acceptable (step 232). If they are not, the process also proceeds to calculate a new candidate aligner shape (step 240). If the motions are orthodontically acceptable and the teeth have reached an acceptable position, the current aligner shape is compared to the previously calculated aligner shapes. If the current shape is the best solution so far ( decision step 250), it is saved as the best candidate so far (step 260). If not, it is saved in an optional step as a possible intermediate result (step 252). If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits. Otherwise, the process continues and calculates another candidate shape (step 240) for analysis.” EN: demonstrating the process is iterative; [0101]: “Using the input data, the process creates a finite element model of the aligner, teeth and tissue, with the aligner in place on the teeth (step 210). Next, the process applies a finite element analysis to the composite finite element model of aligner, teeth and tissue (step 220).”; [0105]: “The model aligner is then computationally manipulated to place it over the modeled teeth in the model jaw to create a composite model of an in-place aligner (step 340). Optionally, the forces required to deform the aligner to fit over the teeth, including any hardware attached to the teeth, are computed and used as a figure of merit in measuring the acceptability of the particular aligner configuration.”; [0106]: “The data 402 derived from the finite element analysis includes the amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis; the maximum linear and torsional force applied to each tooth”); [change] values of the thickness [parameter] ([0109]: “constraints can be defined to set a maximum or minimum thickness of the aligner material”; [0104]: “The input data for this model includes data specifying the material of which the aligner is made and the shape of the aligner”; [0111]: “add driving material to the aligner opposite the desired direction of motion; if the motion of the tooth is too slow, add driving material to overcorrect the position of the tooth; if the tooth is too far short of the desired end position, add material to overcorrect; if the tooth has been moved too far past the desired end position, add material to stiffen the aligner where the tooth moves to meet it; if a maximum amount of driving material has been added, add material to overcorrect the repositioning of the tooth and do not add driving material; if the motion of the tooth is in a direction other than the desired direction, remove and add material so as to redirect the tooth”; [0130]: “the thickness of the aligner is determined by the thickness of the sheet … the addition or removal of material ( e.g., adding virtual wires or creating dimples) to change the structure of the aligner … [alternatively] specifying that one or more of the aligners are to be made of a sheet of a thickness other than the standard one … [alternatively] the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.” EN: having a maximum and minimum constraint on thickness indicates one or more thickness parameters [i.e. parameters from which a thickness can be determined for comparison against the constraints]. The “addition” or “removal” of material also indicates thickness parameters (e.g. for dimples, corrugation, etc). The “thickness … varied locally” indicates thickness parameters [i.e. those which control variation in thickness]) until a resulting thickness is found for the thickness [parameter] ([0101]: “The analysis runs until an exit condition is reached … If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits.” EN: the thickness of the accepted aligner is the resulting thickness), wherein:
the iteratively [produced] thicknesses are used to generate new models for the at least the portion of the aligner model for each of a plurality of iterations ([0109]: “If the aligner constraints are satisfied, the changes are applied to define a new aligner shape (step 490). Otherwise, the changes to the aligner are revised to satisfy the constraints (step 480), and the revised changes are applied to define the new aligner shape (step 490).” EN: as shown above the “constraints” of Matov include thickness constraints.),
the new models for each of the iteratively [produced] thicknesses comprise topographies corresponding to the topography of the at least the portion of the dentition ([0130]: “The changes that can be made to the design of an aligner are constrained by the manufacturing technique that will be used to produce it. … if the aligner will be made by a rapid prototyping process ( e.g., stereo or photo lithography process), the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.” EN: “without modifying the digital model of the teeth” indicates that the aligner model “corresponds” to the portion of the dentition.), and
the resulting thickness is associated with a satisfactory outcome of the at least the portion of the dentition at the end of the at least one stage, the satisfactory outcome satisfying the one or more clinical acceptability criteria (citations above for “acceptability criteria”; [0101]: “The analysis runs until an exit condition is reached … If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits.”; [0107]-[0109]: discussing revision of the planned appliance in view of constraint violations, e.g. “the aggregate changes made to the aligner are evaluated against previously defined constraints” and “constraints can be defined to set a maximum or minimum thickness of the aligner material” EN: The thickness of the accepted aligner is the resulting thickness. See also citations for dependent claims 11-15 regarding acceptability criteria); and
providing instructions to manufacture the dental appliance using the aligner model with the resulting thickness assigned to the thickness parameter (fig 2A:180 and [0100]: “Having calculated appliance definitions, the process 100 can proceed to the manufacturing step (step 180) in which appliances defined by the process are manufactured, or electronic or printed information is produced that can be used by a manual or automated process to define appliance configurations or changes to appliance configurations.”; [0128]-[0130], [0138], [0145], [0216] discussing manufacturing. EN: The calculated appliance definition will have a resulting thickness parameters as shown by the model having thickness parameters as shown above.).
Matov does not explicitly disclose providing a thickness map of the aligner model, wherein the thickness map comprises thickness parameters across the aligner model, and wherein the thickness map is initially set to a starting thickness;
[using the one or more forces to iteratively] reduce values of the thickness map [until a resulting thickness is found] for the thickness map.
However, Wen teaches providing a thickness map of the aligner model, wherein the thickness map comprises thickness parameters across the aligner model ([0057]: e.g. “the amount of force required to move a tooth or teeth may be determined and finite element analysis may be utilized to determine an appropriate thickness of aligner material needed for the associated force 10A to move a particular tooth or teeth. In this manner, one or more oral appliances may be fabricated with varying material thicknesses in which regions which may not require much force are fabricated to have a relatively thinner region while regions of the appliance which may require a greater amount of force to move the tooth or teeth may be fabricated to have relatively thicker regions of material to create an oral appliance having directional strength (Differential Force) depending on the particular forces needed to correct particular malocclusions. Simulations may be performed on the modeled dentition (or aligners) to confirm stress point handling for the various aligner thicknesses 10B.”; [0066]-[0067]: “Once the 3D model of the dentition is provided, the process may generate STL files to print the lattice version of the 3D model and create support structures where necessary. The system identifies where material is needed in an appliance and where it is not required, prior to placing and optimizing the lattice. The system may optimize dental lattices in two phases. … In the second phase, the dimensions of the lattice cells are optimized. The result is a structure with solid parts plus lattice zones with varying volumes of material.” And figs 2F and 2G and [0076]: “It can be advantageous for the dental appliance structure to have certain regions with a different stiffness (such as in the molar teeth to provide added force). This can be achieved by providing a lattice structure with locally varying unit cell geometries, varying unit cell dimensions … and/or varying thicknesses of the lattice structure (by increasing the number of reticulated layers), as shown in the exemplary detail perspective view of FIG. 2F. Additionally or alternatively, as described herein, the thickness of the coating material may also be varied, as shown in FIG. 2G.” EN: The modeled aligner having a lattice with varying thicknesses is the thickness map.), and wherein the thickness map is initially set to a starting thickness (this is necessarily so, since there is a thickness map having a thickness, i.e. the starting thickness is the thickness of the thickness map); and
reducing values of the thickness map ([0057]: “In this manner, one or more oral appliances may be fabricated with varying material thicknesses in which regions which may not require much force are fabricated to have a relatively thinner region while regions of the appliance which may require a greater amount of force to move the tooth or teeth may be fabricated to have relatively thicker regions of material”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Matov in view of the teachings of Wen to include “providing a thickness map of the aligner model, wherein the thickness map comprises thickness parameters across the aligner model, and wherein the thickness map is initially set to a starting thickness; [using the one or more forces to iteratively] reduce values of the thickness map [until a resulting thickness is found] for the thickness map” by including Wen’s lattice structure having varying thicknesses with Matov’s iterative use of finite element simulations (see for example Matov at [0101]-[0106]) and using a default thickness (disclosed by Wen as shown above) from which “thinner” or “thicker” may be determined in view of required forces (also disclosed by Wen at [0064]-[0067]) resulting in iteratively reduced thicknesses and a resulting thickness less than a starting thickness in regions where less force is required (as shown above Wen discloses thinner/thicker regions where less/more force is required), such combination resulting in a predictable result, i.e. variable thickness to accommodate the forces required to achieve the desired outcome. More succinctly, it is obvious that, for a region where less force is needed for tooth movement, Matov’s iteratively produced thicknesses may be iteratively reduced lattice thicknesses by using Wen’s default thickness and varying thickness lattice structure resulting in the resultant thickness being less than the starting thickness for this region. This combination has the predictable result of designing aligners where appropriate forces are applied to the teeth (i.e. “the amount of force required to move a tooth or teeth may be determined and finite element analysis may be utilized to determine an appropriate thickness of aligner material needed for the associated force 10A to move a particular tooth or teeth”, Wen at [0057] and “Given the concept that an aligner formed from thinner material generates generally lower corrective forces than an identically configured aligner formed from thicker material, it follows that an aligner could be 3D printed so as to be thicker in areas where higher forces are needed and thinner in areas where lighter forces are needed. Having the latitude to produce aligners with first a default thickness and then areas of variable thickness could be favorably exploited to help practitioners address many difficult day-to-day challenges”, Wen at [0062]).

Regarding claim 2, Matov discloses the method of claim 1 (in combination as shown above), wherein using the one or more forces to iteratively reduce values of the thickness map (as shown above) comprises:
assigning an intermediate thickness to the thickness parameter ([0109]: “If the aligner constraints are satisfied, the changes are applied to define a new aligner shape (step 490). Otherwise, the changes to the aligner are revised to satisfy the constraints (step 480), and the revised changes are applied to define the new aligner shape (step 490).” EN: as shown above the “constraints” of Matov include thickness constraints.); [0104]: “The input data for this model includes data specifying the material of which the aligner is made and the shape of the aligner” EN: the thicknesses of the revised aligner shapes are the intermediate thicknesses);
determining whether using the one or more forces to iteratively reduce values of the thickness map satisfies the one or more clinical acceptability criteria (citations from claim 1 for “acceptability criteria”; [0101]: “The analysis runs until an exit condition is reached … If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits.”; [0107]-[0109]: discussing revision of the planned appliance in view of constraint violations, e.g. “the aggregate changes made to the aligner are evaluated against previously defined constraints” and “constraints can be defined to set a maximum or minimum thickness of the aligner material”; “thickness map” with Wen as for claim 1); and
if using the one or more forces to iteratively reduce values of the thickness map with the aligner model having the intermediate thickness assigned to the thickness parameter satisfies the one or more clinical acceptability criteria, using the intermediate thickness as the resulting thickness ([0101]: “If an acceptable end position is reached, the motions of the teeth calculated by the finite elements analysis are evaluated to determine whether they are orthodontically acceptable (step 232). … The analysis runs until an exit condition is reached … If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits.” EN: the thickness of the accepted aligner is the resulting thickness. “thickness map” with Wen as for claim 1).
Matov does not explicitly disclose less than the starting thickness.
However, the combined teachings of Matov and Wen make obvious a resulting thickness “less than the starting thickness” as discussed for claim 1 and the same reasoning applies for an intermediate thicknesses (e.g. in a region where less force is required to move the teeth, thickness may be reduced in a portion of the aligner model being iteratively designed).

Regarding claim 3, Matov discloses the method of claim 1 (in combination as shown above), wherein using the one or more forces to iteratively reduce values of the thickness map (as shown above) comprises:
assigning the starting thickness to the thickness parameter (as for claim 1);
determining whether using the one or more forces to iteratively reduce values of the thickness map satisfies the one or more clinical acceptability criteria (in combination as for claim 1); and
if using the one or more forces to iteratively reduce values of the thickness map with the aligner model having the starting thickness assigned to the thickness parameter does not satisfy the one or more clinical acceptability criteria ([0101]: “If an acceptable end position is reached, the motions of the teeth calculated by the finite elements analysis are evaluated to determine whether they are orthodontically acceptable (step 232). If they are not, the process also proceeds to calculate a new candidate aligner shape (step 240). … If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270). If it is, the process exits. Otherwise, the process continues and calculates another candidate shape (step 240) for analysis.” EN: See also citations for dependent claims 11-15 regarding acceptability criteria. “thickness map” with Wen as for claim 1.):
assigning one or more intermediate thicknesses to the thickness parameter, the one or more intermediate thicknesses being less than the starting thickness (as for claim 2); and
iteratively determining whether using the one or more forces to iteratively reduce values of the thickness map with the aligner model having one or more intermediate thicknesses assigned to the thickness parameter satisfy the one or more clinical acceptability criteria ([0101] as previously cited showing that the process is iterative and iterations made in view of acceptability criteria of the forces and the aligner. Saving the “best candidates” is saving those with the intermediate thicknesses. The intermediate thickness will be the resulting thickness if none better are found and the acceptability criteria are met [i.e. at the “EXIT” from step 270 in fig 2B. “thickness map” with Wen as for claim 1.).

Regarding claim 4, Matov discloses the method of claim 3 (in combination as shown above), further comprising: if using the one or more forces to iteratively reduce values of the thickness map with the aligner model having one of the one or more intermediate thicknesses assigned to the thickness parameter satisfies the one or more clinical acceptability criteria, using the one of the one or more intermediate thicknesses as the resulting thickness (in combination as shown for claim 3, The intermediate thickness will be the resulting thickness if none better are found [i.e. at the “EXIT” from step 270 in fig 2B.).

Regarding claim 5, Matov discloses the method of claim 3 (in combination as shown above), further comprising: using one of the one or more intermediate thicknesses as the resulting thickness (in combination as for claim 4).

Regarding claim 6, Matov discloses the method of claim 1 (in combination as shown above), wherein using the one or more forces to iteratively reduce values of the thickness map (as shown above) comprises:
identifying a maximum number of modeling operations (fig 6:650; [0118]: “If unacceptable aligners still remain, the process can be repeated until an acceptable set of aligners is found or an iteration limit is exceeded ( step 650).”; [0119]: “this initializing and defining data includes the following items: an iteration limit for the outer loop of the overall process”);
assigning the starting thickness to the thickness parameter (as for claim 3);
determining whether using the one or more forces to iteratively reduce values of the thickness map satisfies the one or more clinical acceptability criteria (in combination as for claim 3);
if the using the one or more forces to iteratively reduce values of the thickness map with the aligner model having the starting thickness assigned to the thickness parameter does not satisfy the one or more clinical acceptability criteria (in combination as for claim 3):
assigning one or more intermediate thicknesses to the thickness parameter, the one or more intermediate thicknesses being less than the starting thickness (as for claim 3); and
iteratively determining whether using the one or more forces to iteratively reduce values of the thickness map with the aligner model having one or more intermediate thicknesses assigned to the thickness parameter satisfy the one or more clinical acceptability criteria (in combination as for claim 3);
if the using the one or more forces to iteratively reduce values of the thickness map with the aligner model having the one or more intermediate thicknesses assigned to the thickness parameter does not satisfy the one or more clinical acceptability criteria ([0101]: “If an acceptable end position is reached, the motions of the teeth calculated by the finite elements analysis are evaluated to determine whether they are orthodontically acceptable (step 232). If they are not, the process also proceeds to calculate a new candidate aligner shape (step 240). … If the current shape is the best solution so far ( decision step 250), it is saved as the best candidate so far (step 260). If not, it is saved in an optional step as a possible intermediate result (step 252). If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted (decision step 270). If it is, the process exits. Otherwise, the process continues and calculates another candidate shape (step 240) for analysis.”; “thickness map” with Wen as for claim 1):
identifying a closest intermediate thickness of the one or more intermediate thicknesses, the aligner model with closest intermediate thickness being closer to satisfying the one or more clinical acceptability criteria than aligner models having the starting thickness or any of the one or more intermediate thicknesses other than the closest intermediate thickness ([0101] as previously cited, i.e. the “best” so far is the “closest”. [0105]: “Optionally, the forces required to deform the aligner to fit over the teeth, including any hardware attached to the teeth, are computed and used as a figure of merit in measuring the acceptability of the particular aligner configuration”; [0119]: “specification of figures of merit that are calculated to determine whether an aligner is good enough (see FIG. 2B, step 270);”); and
using the closest intermediate thickness as the resulting thickness ([0118]: “At this point, as well as at other points in the processes that are described in this specification, such as at the computation of additional hardware (step 640), the process can interact with a human operator, such as a clinician or technician, to request assistance (step 652). Assistance that an operator provides can include defining or selecting suitable attachments to be attached to a tooth or a bone, defining an added elastic element to provide a needed force for one or more segments of the treatment path, suggesting an alteration to the treatment path, either in the motion path of a tooth or in the segmentation of the treatment path, and approving a deviation from or relaxation of an operative constraint.” EN: The intermediate model that the operator adjusts has the resulting thickness.).

Regarding claim 7, Matov discloses the method of claim 1 (in combination as shown above), further comprising:
gathering the treatment plan (figs 1F and 2A and [0083]: e.g. “FIG. lF shows another embodiment of a data mining system to generate proposed treatments.” And [0092]-[0098]: e.g. from [0095]: “The desired final position of the teeth-that is, the desired and intended end result of orthodontic treatment can be received from a clinician in the form of a prescription, can be calculated from basic orthodontic principles, or can be extrapolated computationally from a clinical prescription”); and
identifying the at least one stage of the treatment plan (fig 22 and [0170]-[0172]: e.g. from [0170] – “Referring to FIG. 22, at step 2210 the tooth position at a first treatment stage is determined. At step 2220 the tooth position at the second or n+l treatment stage is determined.”).

Regarding claim 8, Matov discloses the method of claim 1 (in combination as shown above).
Matov does not explicitly disclose wherein the starting thickness comprises one or more of 0.5 millimeters (mm), 0.6 mm, 0.7 mm, 0.8 mm, 0.9 mm, 1.0 mm, 1.1 mm, 1.2 mm, 1.3 mm, 1.4 mm, and 1.5 mm.
However, Matov discloses at [0103]: “The changes that can be made to the design of an aligner are constrained by the manufacturing technique that will be used to produce it. For example, if the aligner will be made by pressure fitting a polymeric sheet over a positive model, the thickness of the aligner is determined by the thickness of the sheet. As a consequence, the system will generally adjust the performance of the aligner by changing the orientation of the model teeth, the sizes of parts of the model teeth, the position and selection of attachments, and the addition or removal of material ( e.g., adding virtual wires or creating dimples) to change the structure of the aligner. The system can optionally adjust the aligner by specifying that one or more of the aligners are to be made of a sheet of a thickness other than the standard one, to provide more or less force to the teeth. On the other hand, if the aligner will be made by a rapid prototyping process ( e.g., stereo or photo lithography process), the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.”
While Wen discloses wherein the thickness comprises one or more of 0.5 millimeters (mm), 0.6 mm, 0.7 mm, 0.8 mm, 0.9 mm, 1.0 mm, 1.1 mm, 1.2 mm, 1.3 mm, 1.4 mm, and 1.5 mm ([0061]: “the rate of incremental increase in thickness may not be dependent on standard thicknesses of sheet plastic available as an industrial commodity. An optimal thickness could be established for the 3D printing process. For example, rather than being limited to the, e.g., 0.040, 0.060 and 0.080 in, thickness sequence, a practitioner such as an orthodontist could choose a sequence such as, e.g., 0.040, 0.053 and 0.066 in, thickness, for an adult patient whose teeth are known to reposition more slowly compared to a rapidly growing adolescent patient.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Matov in view of the teachings of Wen to include “wherein the starting thickness comprises one or more of 0.5 millimeters (mm), 0.6 mm, 0.7 mm, 0.8 mm, 0.9 mm, 1.0 mm, 1.1 mm, 1.2 mm, 1.3 mm, 1.4 mm, and 1.5 mm” by using parameters so that the starting thickness is one of these since Matov discloses constraints based on manufacturability while Wen shows that “standard” thicknesses of “commodity” sheets have a similar range and further shows that variable thickness manufacturing can produce non-standard thicknesses in the same general range as the standard thicknesses. More succinctly, Wen provides values for “standard” “commodity” thicknesses (i.e. those driven by dental market needs and demands) are within the claimed thicknesses while Matov discloses the need to constrain designs based on manufacturability so the one would find obvious any similar value (i.e. when creating dental appliances – using material properties at or near standard starting points for meeting the needs imposed by dental practitioners is an obvious starting point). Alternatively (or additionally), note that Wen discloses that thickness is a result effective parameter for an aligner (see Wen at [0057] and [00623]) and in the course of routine experimentation one of ordinary skill in the art may find that the claimed dimensions are appropriate starting dimensions [see MPEP 2144.05 II].

Regarding claim 9, Matov discloses the method of claim 1 (in combination as shown above), wherein using the one or more forces to iteratively reduce values of the thickness map (with Wen as for claim 1) comprises simulating placement of the aligner model on the at least the portion of the dentition ([0105]: e.g. “The model aligner is then computationally manipulated to place it over the modeled teeth in the model jaw to create a composite model of an in-place aligner (step 340). Optionally, the forces required to deform the aligner to fit over the teeth, including any hardware attached to the teeth, are computed and used as a figure of merit in measuring the acceptability of the particular aligner configuration.”) and simulating a response of the at least the portion of the dentition to the virtual placement ([0101]-[0109]: e.g. from [0106] - “These include inputs 402 of data generated by the finite element analysis solution of the composite model and data 404 defined by the current tooth path. The data 402 derived from the finite element analysis includes the amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis; the maximum linear and torsional force applied to each tooth; the maximum linear and angular velocity of each tooth. From the input path information, the input data 404 includes the initial tooth positions for the current path segment, the desired tooth positions at the end of the current path segment, the maximum allowable displacement velocity for each tooth, and the maximum allowable force of each kind for each tooth” EN: note that finite element methods are the solving of partial differential equations.). 

Regarding claim 10, Matov discloses the method of claim 1 (in combination as shown above), using the one or more forces to iteratively reduce values of the thickness map (with Wen as for claim 1) comprises using finite element technique to solve partial differential equations representing the one or more clinical acceptability criteria (figs 3-4 and [0101]-[0109]: e.g. from [0106] - “These include inputs 402 of data generated by the finite element analysis solution of the composite model and data 404 defined by the current tooth path. The data 402 derived from the finite element analysis includes the amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis; the maximum linear and torsional force applied to each tooth; the maximum linear and angular velocity of each tooth. From the input path information, the input data 404 includes the initial tooth positions for the current path segment, the desired tooth positions at the end of the current path segment, the maximum allowable displacement velocity for each tooth, and the maximum allowable force of each kind for each tooth” EN: note that finite element methods are the solving of partial differential equations.).

Regarding claim 11, Matov discloses the method of claim 1 (in combination as shown above), wherein the one or more clinical acceptability criteria comprise a clinical acceptability score representing a likelihood of statistical correlation with the intended outcome ([0076]: “The ability to study tooth-specific efficacy and product performance for large clusters of treatment outcomes enables statistically significant comparisons to be made between two or more populations of cases. In the event that the two clusters studied contain differences in treatment approach, appliance design, or manufacturing protocol, the differences seen in the performance of the product as exhibited by the data output, can be attributed to the approach, design, or manufacturing protocol. The end result is a feedback mechanism that enables either the clinician or the manufacturer the ability to optimize the product design and usage based on performance data from a significantly large sample size using objective measurable data.”; EN: This “output” is from an larger data mining process to determine statistical significance of a treatment plan, see [0066]-[0075] discussing how Hidden Markov Models (HMM) are used to extract information based on highest probability from a likelihood calculator; [0077]-[0083] discussing how clustering is used – e.g. “Probability models of risk are then built within each cluster. New cases are then allocated to the same clusters based on similarity of pre-treatment variables. The risks within each cluster of patients with completed treatments are then used with new cases to predict treatment outcomes and risks of complications.”; [0084]-[0091] discussing the handling of missing information; [0105]: “the tooth positions used are as estimated from a probabilistic model based on prior treatment steps and other patient information”).

Regarding claim 12, Matov discloses the method of claim 1 (in combination as shown above), wherein the one or more clinical acceptability criteria indicate an acceptable biomechanical outcome for the end of the at least one stage ([0119]: “a specification of the forces and positioning motions and velocities that are orthodontically acceptable; an initial treatment path, which includes the motion path for each tooth and a segmentation of the treatment path into segments, each segment to be accomplished by one aligner”).

Regarding claim 13, Matov discloses the method of claim 12 (in combination as shown above), wherein the acceptable biomechanical outcome comprises an acceptable position of the at least the portion of the dentition at the end of the at least one stage or an acceptable force on the at least the portion of the dentition during the at least one stage ([0106]: “the maximum allowable force of each kind for each tooth”; [0119]: “a specification of the forces and positioning motions and velocities that are orthodontically acceptable; an initial treatment path, which includes the motion path for each tooth and a segmentation of the treatment path into segments, each segment to be accomplished by one aligner” EN: specifying the “positioning motions” and “motion path” is also specifying the acceptable position [i.e. the position resulting from all motions which occurs at the end of the path]).

Regarding claim 14, Matov discloses the method of claim 1 (in combination as shown above), wherein the one or more clinical acceptability criteria indicate an acceptable physiological stress on the at least the portion of the dentition during the at least one stage ([0106]: “the maximum allowable force of each kind for each tooth”; [0119]: “a specification of the forces … that are orthodontically acceptable”; [0126]-[0127]: e.g. “a predetermined area ratio or constraint is met while the tooth models are moved. … If the ratio is greater than a particular number such as 50%, the system indicates an error signal to an operator to indicate that the teeth should be moved on a slower basis. For each stage of teeth movement, the system checks that a predetermined volume ratio or constraint is met while the tooth models are moved. … If the ratio is greater than a particular number such as 500/o, the system indicates an error signal to an operator to indicate that the teeth should be moved on a slower basis.”; [0141]-[0142]: e.g. “In a further aspect, it is possible to detect when a tooth movement will be less likely as a result of inadequate force generation. That is, the amount of surface area perpendicular to the desired line of movement ( or to the direction of the movement vector) may be insufficient for the aligner to deliver the necessary force.” EN: force, area perpendicular to motion, and the combination are each indicative of stress [i.e. stress is (perpendicular) force per unit area].).

Regarding claim 15, Matov discloses the method of claim 1 (in combination as shown above), wherein the one or more clinical acceptability criteria indicate an acceptable aligner structural property for a device implementing the at least one stage ([0109]: “constraints can be defined to set a maximum or minimum thickness of the aligner material, or to set a maximum or minimum coverage of the aligner over the crowns of the teeth”; [0130[: e.g. “the design of an aligner are constrained by the manufacturing technique that will be used to produce it. … the thickness of the aligner is determined by the thickness of the sheet … the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.”).

Regarding claim 16, Matov discloses the method of claim 1 (in combination as shown above), wherein the at least a portion of the dentition comprises a portion of one or more teeth of the dentition and the at least the portion of the aligner is configured to receive and apply the one or more forces to the one or more teeth ([0099]: “The steps are defined and calculated so that each discrete position can follow by straight-line tooth movement or simple rotation from the tooth positions achieved by the preceding discrete step and so that the amount of repositioning required at each step involves an orthodontically optimal amount of force on the patient's dentition.”; [0106]: “The data 402 derived from the finite element analysis includes the amount of real elapsed time over which the simulated repositioning of the teeth took place; the actual end tooth positions calculated by the analysis; the maximum linear and torsional force applied to each tooth; the maximum linear and angular velocity of each tooth”; [0117]: “the process 600 proceeds to execute a module that calculates the configuration of a hardware attachment to the subject tooth to which forces can be applied to effect the required motion (step 640).”; [0119]: “the process 600 proceeds to execute a module that calculates the configuration of a hardware attachment to the subject tooth to which forces can be applied to effect the required motion (step 640).”; [0151]: “voids intentionally build or designed into the reference mold or model, which is associated with corresponding portions in the aligner that are indented to exert additional pressure on the teeth when the aligner is formed over the reference mold”; figs 11-13 and [0132]-[0142] – discussing retaining desired forces while eliminating undesired forces; [0143]-[0151] – discussing the optimization process and how forces are determined/used; [0152]-[0167] – discussing using tooth attachments with the shell to produce desired forces; EN: the citations are exemplary since most of the disclosure is with regard to applying forces to teeth with, an exemplary embodiment, a shell fitting the teeth and references to forces due to the shell/tooth (and optionally attachments) interaction are found throughout).

Regarding claim 17, Matov discloses the method of claim 16 (in combination as shown above), wherein the dental appliance comprises a variable thickness aligner having the resulting thickness over the at least the portion of the dentition ([0138]: “define corrugated or other structural forms to create regions having particular stiffness or other structural properties”; [0130]: “the addition or removal of material (e.g., adding virtual wires or creating dimples) to change the structure of the aligner. … the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth”; [0133]: “a relief addition to the dental appliance”; [0138]: “digitally adding and/or subtracting the relief and/or protrusion in predefined or relevant locations of the mold”; [0140]: “one or more distortions or relief may be added to the aligner shape to provide the desired movement vector to apply the intended force in the direction”; see also [0132]-[0167] – discussing various variable thickness means (e.g. protusions, voids, corrugation, reliefs).).

Regarding claim 18, Matov discloses the method of claim 1 (in combination as shown above), further comprising directly fabricating the dental appliance ([0130]: “if the aligner will be made by a rapid prototyping process ( e.g., stereo or photo lithography process), the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.”; [0138]: “In manufacturing of the dental appliances, in one aspect, the mold formed by rapid prototyping may be adjusted during the build process to take shape of the desired geometry”; [0145]: “the modified or optimized dental appliance may be manufactured through rapid prototyping or other suitable techniques”; see also instant specification at [0175] – “a physical appliance is directly fabricated, e.g., using additive manufacturing techniques … direct formation techniques, such as 3D printing”. EN: “stereolithography” and “photolithography” are 3D printing techniques.).

Regarding claim 19, Matov discloses the method of claim 1 (in combination as shown above), wherein the at least one stage comprises one or more of. an initial stage of the treatment plan, a final stage of the treatment plan, an intermediate stage of the treatment plan, and a plurality of stages of the treatment plan ([0132]: “the aligner shape geometry is configured to apply a predetermined force upon the tooth to reposition the tooth in accordance with a treatment plan for the particular treatment stage.”; [0133]: “the aligner shape geometry may be optimized to compensate for the undesirable but resulting force vector so as to counteract its force and further, to apply the intended force in the direction based on the treatment plan for the treatment stage under consideration”; figs 22, 24, 25 and [0170]-[0187]; see also [0054], [0058], [0059], [0139], [0140], [0142], [0145]-[0147], [0162]-[0163], [0168]-[0169], [0197]).

Regarding claim 20, Matov discloses the method of claim 1 (in combination as shown above), wherein the dental appliance comprises a polymeric aligner configured to receive the dentition of the patient and to implement the one or more forces thereon ([0128]: “When an aligner is manufactured by pressure fitting polymeric material over a positive physical model of the digital teeth”; [0130]: “if the aligner will be made by pressure fitting a polymeric sheet over a positive model,”); [0132]: “upon positioning of the dental appliance such as the polymeric shell aligner, over the tooth, the aligner shape geometry is configured to apply a predetermined force upon the tooth to reposition the tooth in accordance with a treatment plan”; [0214]: “The method may also include updating the cavity geometry of the polymeric shell for the tooth to apply the determined plurality of components corresponding to the movement vector on the tooth to reposition to the tooth from the initial position to the target position.”; see also [0101], [0104], [0202]; and [0214]-[0223]).

Regarding claim 21, Matov discloses the method of claim 1 (in combination as shown above), wherein the topographies of the new models each match a smoothed topography of the at least the portion of the dentition ([0109]: “constraints can be defined to set a maximum or minimum thickness of the aligner material”; [0130]: “The changes that can be made to the design of an aligner are constrained by the manufacturing technique that will be used to produce it. … if the aligner will be made by a rapid prototyping process ( e.g., stereo or photo lithography process), the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.” EN: “maximum/minimum” thickness also constrains a distance between the difference in peak and valley heights [since peaks may not be above max and valleys may not be below min] [see discussion at [0066]-[0067] of the specification as regards “smoothness” and restrictions on maximum differences in height], and “without modifying the digital model of the teeth” indicates that the aligner model “corresponds” to the portion of the dentition.).

Regarding claim 22, Matov discloses the method of claim 1 (in combination as shown above), wherein iteratively reducing values of the thickness map (with Wen as for claim 1) comprises:
(i) modeling forces of the aligner model at the starting thickness (figs 2b, 4; and [0101]: “Inputs to the process include an initial aligner shape 202, …. Other inputs include … specifications of an initial aligner shape and of the aligner material.”; [0109]: “When all of the teeth have been considered, the aggregate changes made to the aligner are evaluated against previously defined constraints (step 470), examples of which have already been mentioned. Constraints can be defined with reference to a variety of further considerations, such as manufacturability. For example, constraints can be defined to set a maximum or minimum thickness of the aligner material” EN: The setting of parameters to the initial settings is setting the starting thickness.);
(ii) assessing whether the starting thickness satisfies the one or more clinical acceptability criteria (figs 2b, 4; and [0101]: “The analysis runs until an exit condition is reached, at which time the process evaluates whether the teeth have reached the desired end position for the current path segment, or a position sufficiently close to the desired end position (step 230). … If an acceptable end position is reached, the motions of the teeth calculated by the finite elements analysis are evaluated to determine whether they are orthodontically acceptable (step 232). … If the current aligner shape is the best candidate so far, the process determines whether it is good enough to be accepted ( decision step 270).”);
(iii) where the starting thickness does not satisfy the one or more clinical acceptability criteria (figs 2b, 4; and [0101]: “If an acceptable end position is not reached by the teeth, the process calculates a new candidate aligner shape (step 240). … determine whether they are orthodontically acceptable (step 232). If they are not, the process also proceeds to calculate a new candidate aligner shape (step 240). … whether it is good enough to be accepted ( decision step 270). If it is, the process exits. Otherwise, the process continues and calculates another candidate shape (step 240) for analysis.”), [changing] the starting thickness to an intermediate thickness ([0109]: “constraints can be defined to set a maximum or minimum thickness … . If the aligner constraints are satisfied, the changes are applied to define a new aligner shape (step 490). Otherwise, the changes to the aligner are revised to satisfy the constraints (step 480), and the revised changes are applied to define the new aligner shape (step 490).”; [0111]: “add driving material to the aligner opposite the desired direction of motion; if the motion of the tooth is too slow, add driving material to overcorrect the position of the tooth; if the tooth is too far short of the desired end position, add material to overcorrect; if the tooth has been moved too far past the desired end position, add material to stiffen the aligner where the tooth moves to meet it; if a maximum amount of driving material has been added, add material to overcorrect the repositioning of the tooth and do not add driving material; if the motion of the tooth is in a direction other than the desired direction, remove and add material so as to redirect the tooth”; [0130]: “the thickness of the aligner is determined by the thickness of the sheet … the addition or removal of material ( e.g., adding virtual wires or creating dimples) to change the structure of the aligner … [alternatively] specifying that one or more of the aligners are to be made of a sheet of a thickness other than the standard one … [alternatively] the thickness of the aligner can be varied locally, and structural features such as rims, dimples, and corrugations can be added without modifying the digital model of the teeth.”);
(iv) assessing whether the intermediate thickness satisfies the one or more clinical acceptability criteria (figs 2b, 4;and [0101] as cited for step (ii). EN: As shown in the figure and discussed at [0101], the process is iterative.);
(v) where the intermediate thickness does not satisfy the one or more clinical acceptability criteria, [changing] a thickness of the intermediate thickness (figs 2b, 4;and [0101], [0109], [0111], [0130] as cited for step (iii).); and
(vi) iteratively repeating steps (iv)-(v) until a resulting thickness is found (figs 2b, 4;and [0101], [0109], [0111], [0130] as cited for step (iv) and (v). EN: As shown in the figure and discussed at [0101], the process is iterative.).
Matov does not explicitly disclose reducing the thickness;
for the thickness map.
However, Wen teaches reducing the thickness ([0057] as cited for claim 1);
for the thickness map ([0057], [0066]-[0067], figs 2F and 2G and [0076] as cited for claim 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Matov in view of the teachings of Wen to include iteratively reducing the thickness and finding a resulting thickness for the thickness map by including Wen’s lattice structure having varying thicknesses with Matov’s iterative use of finite element simulations (see for example Matov at [0101]-[0106]) and using a default thickness (disclosed by Wen as shown above) from which “thinner” or “thicker” may be determined in view of required forces (also disclosed by Wen at [0064]-[0067]) resulting in iteratively reduced thicknesses where less force is required (as shown above Wen discloses thinner/thicker regions where less/more force is required and Matov discloses a maximum thickness constraint), such combination resulting in a predictable result, i.e. variable thickness to accommodate the forces required to achieve the desired outcome. More succinctly, it is obvious that, for a region where less force is needed for tooth movement, Matov’s iteratively produced thicknesses may be iteratively reduced lattice thicknesses by using Wen’s default thickness and varying thickness lattice structure resulting in the resultant thickness being less than the starting thickness and satisfying clinical acceptability criteria. This combination has the predictable result of designing aligners where appropriate forces are applied to the teeth (i.e. “the amount of force required to move a tooth or teeth may be determined and finite element analysis may be utilized to determine an appropriate thickness of aligner material needed for the associated force 10A to move a particular tooth or teeth”, Wen at [0057] and “Given the concept that an aligner formed from thinner material generates generally lower corrective forces than an identically configured aligner formed from thicker material, it follows that an aligner could be 3D printed so as to be thicker in areas where higher forces are needed and thinner in areas where lighter forces are needed. Having the latitude to produce aligners with first a default thickness and then areas of variable thickness could be favorably exploited to help practitioners address many difficult day-to-day challenges”, Wen at [0062]).

Response to Arguments

Claim Rejections - 35 USC§ 103 (Matov and Wen)
Applicant (P8:¶3):
The Office Action concedes that Matov does not explicitly disclose providing a thickness map of the aligner model, wherein the thickness map comprises thickness parameters across the aligner model, and wherein the thickness map is initially set to a starting thickness. Office Action, page 11. Rather, the Office Action cites to Wen as allegedly teaching such features. However, Applicant respectfully submits that nothing in the cited portions of Wen teaches or suggests using the one or more forces and the one or more clinical acceptability criteria to iteratively reduce values of the thickness map until a resulting thickness is found for the thickness map. In particular, the Office Action cites to Wen's disclosure of appliances "with varying material thicknesses." Office Action, 12 (citing Wen, [0057]). Applicant respectfully submits that the cited potions of Wen fail to teach or suggest iteratively reducing values of the thickness map based on one or more forces as well as the one or more clinical acceptability criteria. Accordingly, Applicant respectfully submits that the cited references fail to teach or suggest the recited features. Thus, independent claim 1 is patentably distinct over Wen and Matov, whether considered separately or together.
Examiner’s response:
The examiner respectfully disagrees. In particular, the Matov disclosure was previously cited as regards changing thicknesses so that [as claimed] “the resulting thickness is associated with a satisfactory outcome of the at least the portion of the dentition at the end of the at least one stage, the satisfactory outcome satisfying the one or more clinical acceptability criteria” while the Wen disclosure is relied upon for teaching the thickness map and reducing values of the thickness map; and it is the combination which makes obvious the reducing thickness of the thickness map to reach the resulting thickness which satisfies the criteria. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 1 as amended recites “the one or more clinical acceptability criteria providing criteria to evaluate compliance with the intended outcome [Examiner’s note: intended purpose of criteria] … using the one or more forces and the one or more clinical acceptability criteria to iteratively reduce values of the thickness map until a resulting thickness is found for the thickness map [Examiner’s note: active “using … criteria” added via amendment ], wherein: … the resulting thickness is associated with a satisfactory outcome of the at least the portion of the dentition at the end of the at least one stage, the satisfactory outcome satisfying the one or more clinical acceptability criteria [Examiner’s note: intended result”], which makes explicit the “using … criteria” [in some manner] associated with the purpose and result. Matov and Wen make obvious this limitation under the reasoning previously presented, i.e. the citations previously recited regarding the “using”, the purpose, and the result indicate the use of the criteria and the claimed invention would have been obvious in view of the prior art. Accordingly, the argument is unpersuasive.
Finally, note that the reasoning presented in the previous Office Action points to the congruity of Wen as regards clinical acceptability criteria (Office Action at pages 11-13), e.g. “depending on the particular forces needed to correct particular malocclusions. Simulations may be performed on the modeled dentition (or aligners) to confirm stress point handling for the various aligner thicknesses” (Wen at [0057], emphasis added) and “it follows that an aligner could be 3D printed so as to be thicker in areas where higher forces are needed and thinner in areas where lighter forces are needed” (Wen at [0062]). Also note that Wen at [0096] also demonstrates congruity between the disclosures as regards clinical acceptability criteria, e.g. ‘"Differential Force" called out for the corrective forces directed to teeth to be closely tailored according to the ideal force level requirements of each tooth. … one can appreciate that CNC-machined aligners exhibiting carefully controlled variable thickness can accomplish the Differential Force objectives on a tooth-by-tooth basis. The compartments surrounding teeth can have wall thicknesses established at the CAD/CAM level by a technician based on the needs of each tooth.”

Applicant (P8:¶4):
Dependent claims 2-21 each depend from independent claim 1 and thus incorporate all the features recited therein. For at least the same reasons discussed above as well as their own merits, claims 2-21 are also patentably distinct over Wen and Matov, whether considered separately or together. Withdrawal of the corresponding rejections under 35 U.S.C. § 103 is respectfully requested.
Examiner’s response:
Regarding “their own merits”, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Regarding the features of independent claim 1, the examiner response is found herein above. Accordingly, the argument is unpersuasive.

Applicant (P9:¶1):
In addition to the above distinctions for claims 1-21, Applicant respectfully invites the Examiner's attention to new dependent claim 22.
 … [claim omitted]
The Office Action remarked that particular features were not recited in the previously rejected claims. Office Action, 33 ("observing what thicknesses work, and reducing thickness of those that do not, then modeling the application of a second force at a reduced thickness"). For the reasons discussed above, Applicant submits that independent claim 1 as amended is patentably distinct over Matov and Wen. New claim 22 is further distinct for its recitation of steps (i)-(vi) for iteratively reducing values of the thickness map. Applicant respectfully submits that the Office Action has failed to demonstrate that such steps as recited were taught or suggested by Matov and Wen, whether considered alone or together. Accordingly, claim 22 is patentably distinct over Matov and Wen for both the reasons discussed above and on its own merit.
Examiner’s response:
Please consider, claim 22 introduces a clarity issue as regards the limitation “a resulting thickness”, see rejections under 35 USC §112 herein above. The examiner respectfully submits that as shown in the rejection above, the combination of Matov and Wen would have made obvious the claimed invention of claim 22 under the assumptions made in view of the clarity issue.

Conclusion
Claims 1-22 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0105842 Al
Discussing dental appliances where thickness may be consecutively reduced, e.g. the “1-direction optimization” at [0043].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147